

115 HR 3648 IH: Vested Employee Pension Benefit Protection Act
U.S. House of Representatives
2017-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3648IN THE HOUSE OF REPRESENTATIVESAugust 11, 2017Mr. Luetkemeyer (for himself, Mr. Bost, Mr. Clay, Mr. Rodney Davis of Illinois, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to protect employees in the building and construction industry who are participants in multiemployer plans, and for other purposes. 
1.Short titleThis Act may be cited as the Vested Employee Pension Benefit Protection Act. 2.Minimum age for distributions during working retirement (a)Internal Revenue Code of 1986Section 401(a)(36) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(36)Distributions during working retirement 
(A)In generalA trust forming part of a pension plan shall not be treated as failing to constitute a qualified trust under this section solely because the plan provides that a distribution may be made from such trust to an employee who has attained age 62 and who is not separated from employment at the time of such distribution. (B)Certain employees in the building and construction industry (i)In generalIn order to allow for unique conditions of employment in the building and construction industry, subparagraph (A) shall be applied by substituting age 55 for age 62 in the case of a multiemployer plan described in section 4203(b)(1)(B)(i) of the Employee Retirement Income Security Act of 1974, with respect to individuals who were participants in such plan on or before April 30, 2013, if— 
(I)the trust to which subparagraph (A) applies was in existence before January 1, 1970, (II)before December 31, 2011, at a time when the plan provided that distributions may be made to an employee who has attained age 55 and who is not separated from employment at the time of such distribution, the plan received at least 1 written determination from the Internal Revenue Service that the trust to which subparagraph (A) applies constituted a qualified trust under this section, and 
(III)the plan provides that the benefit accrued on account of service performed after distributions begin under subparagraph (A) (as modified by subparagraph (B) without regard to this subclause) shall be treated and paid as a pension separate from the pension earned before such distributions begin, and that payment of such separate benefit shall not commence until the employee attains the plan’s normal retirement age. (ii)Suspension of payments if plan in endangered or critical statusClause (i) shall not apply to a multiemployer plan during the period for which the multiemployer plan is in endangered or critical status (as defined under section 432) beginning after the first year the plan is in either of such statuses and ending with the first plan year for which the plan is not in either of such statuses.. 
(b)Employee Retirement Income Security Act of 1974Section 3(2)(A) of Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(2)(A)) is amended by inserting before the period at the end the following: (age 55 in the case of a plan to which section 401(a)(36)(B) of the Internal Revenue Code of 1986 applies).  (c)Effective dateThe amendments made by this section shall apply to distributions made before, on, or after the date of the enactment of this Act. 
